In the motion for rehearing some disappointment is evinced because of the failure of the court to give more specific declaration as to when and under what circumstances the relator would be entitled to a discharge. It is to be borne in mind that the sole ground upon which this court would have jurisdiction of the application for writ of habeas corpus was that it might determine whether or not relator was entitled to discharge at the present time. Having reached the conclusion that he was not illegally restrained of his liberty, this court would be out of its sphere in endeavoring to determine at what time and under what circumstances the relator would be entitled to discharge. There is more or less confusion and conflict in the statutory provisions. At all event, the sole ground upon which this court can entertain jurisdiction is to determine whether or not the relator was entitled to discharge. A further discussion upon the subject would be merely dicta, and is therefore pretermitted.
We are constrained to overrule the motion for rehearing.
Overruled. *Page 32